Citation Nr: 1024300	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-38 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In September 2008, the Board remanded the Veteran's claims of 
entitlement to service connection for tinnitus, bilateral 
hearing loss, and headaches to the Appeals Management Center 
(AMC) for further evidentiary development.  In January 2009, 
the AMC granted the Veteran's claim of entitlement to service 
connection for tinnitus, assigning a 10 percent evaluation.

In June 2009, the Board denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and again remanded his claim of entitlement to service 
connection for headaches to the AMC.  In the June 2009 remand 
order, the Board directed the AMC to readjudicate the 
Veteran's headaches claim as secondary to his service-
connected tinnitus.  The Board is obligated by law to ensure 
that the AMC complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

A review of the claims file indicates that the AMC provided 
the Veteran with a VA examination to determine whether there 
was a relationship between his headaches and his service-
connected tinnitus in March 2010.  Subsequently, the AMC 
readjudicated his claim of entitlement to service connection 
for headaches, to include as secondary to service-connected 
tinnitus, in April 2010.  Accordingly, all remand 
instructions issued by the Board have been complied with and 
this matter is once again before the Board.




FINDING OF FACT

The competent evidence of record indicates that the Veteran's 
currently diagnosed headaches are etiologically related to 
his service-connected tinnitus.


CONCLUSION OF LAW

The Veteran's headaches are secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for 
headaches, to include as secondary to service-connected 
tinnitus, that claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from headaches 
as a result of his service-connected tinnitus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a 
secondary basis for a disability which is proximately due to, 
or the result of, a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 39 C.F.R. § 3.310(b) (2009); Allen v. 
Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

A review of the medical evidence of record shows that the 
Veteran is currently diagnosed with headaches.  His private 
physician, Dr. J. D. H., and private audiologist, 
Dr. L. L. I., submitted statements indicating that the 
Veteran experiences headaches associated with bouts of 
tinnitus.  Additionally, in March 2010, a VA examiner 
diagnosed the Veteran with headaches.  Thus, the first 
element of Wallin is met.  

Additionally, a review of the claims file indicates that the 
Veteran is service connected for tinnitus.  Thus, the second 
element of Wallin is met.

The remaining question is whether a medical nexus exists 
between the Veteran's current headaches and his service-
connected tinnitus.

The Veteran underwent a VA examination in March 2010.  At 
that time, the Veteran reported experiencing headaches, 
induced by his episodes of tinnitus, three to four times a 
month.  The examiner diagnosed the Veteran with headaches.  
She opined that the Veteran's headaches were not related to 
his tinnitus, as her review of medical research articles did 
not show any evidence that headaches are etiologically 
related to tinnitus.

In addition to the March 2010 VA examination, the medical 
evidence of record includes a March 2009 letter from the 
Veteran's private physician, Dr. J. D. H.  Dr. J. D. H. 
acknowledged the Veteran's military history and exposure to 
artillery noise.  Noting that the Veteran's headaches only 
occur with extreme bouts of tinnitus, Dr. J. D. H. concluded 
that his headaches were the direct result of his service-
connected tinnitus.

The Board finds Dr. J. D. H.'s opinion probative with regard 
to the issue of secondary service connection for headaches.  
He was aware of the Veteran's military history and service-
connected tinnitus and provided a nexus opinion based on this 
information.  Although the March 2010 VA examiner did not 
similarly provide a positive nexus between the Veteran's 
headaches and service-connected tinnitus, the Board finds 
that, at minimum, the evidence in this case is in equipoise 
regarding the question of whether the Veteran's current 
headaches are related to his service-connected tinnitus.  As 
such, the benefit-of-the-doubt will be conferred in the 
Veteran's favor and his claim for secondary service 
connection for headaches is granted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to secondary service connection for headaches is 
granted.



____________________________________________
L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


